

Exhibit 10.3


Tianjin Port International Car Exhibition Centre
 
Showroom Lease-Supplementary Agreement
 
Party A (“Lessor”): Tianjin Port International Car Exhibition Centre
 
Party B (“Lessee”): Tianjin Shisheng Investment Group Ltd.


Party A and B executed the leasing contract on January 10, 2007, contract number
KG-Z17, in which Party B, as the lessor, rents estate property located at B
Hall, Tianjin Port International Car Exhibition Center. In order to further the
cooperation between two parties and to incentive the further development of the
Tianjin Port Exhibition, both parties agreed to enter the supplementary
agreement and obey the terms as settled hereinafter
 

1.
Base on the original contract Party A is responsible to assist Party B to obtain
government financial grants equal to 50% of one year rental, Party A guarantee
that Party B is taking this grants annually till the termination of leasing
contract. If Party B failed to obtain government grants then Party A is going to
provide Party B exemption equals to 50% of annual rental

   

2.
Other terms in the original contract keeps valid

   

3.
This supplementary contract is legally binding as the original contract

   

4.
The contract is in duplicate, Party A and B holds one copy each



Party A (“Lessor”): Tianjin Port International Car Exhibition Centre
(Seal)
Party B (“Lessee”): Tianjin Shisheng Investment Group Ltd.
(Seal)


December 8, 2007 


 
 

--------------------------------------------------------------------------------

 
 